NO. 07-02-0253-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                  OCTOBER 1, 2002

                         ______________________________


                          BETTY ANN NEWBY, APPELLANT

                                          V.

    DAN MOSER, INDIVIDUALLY AND AS TRUSTEE; MOSER INVESTMENTS;
  THE ESTATE OF LON MOSER, DECEASED; AND SHERIA EVANS, APPELLEES


                       _________________________________

          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

               NO. 34,920; HONORABLE WILLIAM D. SMITH, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ. and BOYD, S.J.*


                                     DISMISSAL




      *John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       Appellant Betty Ann Newby filed a notice of appeal challenging numerous orders

of the trial court. On June 26, 2002, the trial court sustained the contest filed by two court

reporters to Newby’s affidavit of indigence. On July 30, 2002, Newby filed a pro se

document in this Court seeking an extension of time on behalf of the trial court clerk

contending that the trial court clerk should not be permitted to request payment for the

record because she did not file a contest to her affidavit of indigence. However, because

the motion was not accompanied by the required filing fee, no ruling will be made

regarding that motion.


       By letter dated September 13, 2002, this Court notified Newby to make satisfactory

arrangements to pay for the clerk’s record within ten days or the appeal would be subject

to dismissal. Although the Texas Rules of Appellate Procedure now impose the duty of

filing the record with the trial court clerk, Newby must pay the clerk’s fee or make

satisfactory arrangements with the clerk to pay the fee. Tex. R. App. P. 35.3(a)(2).

Pursuant to Rule 37.3(b), this Court may dismiss the appeal for want of prosecution if, due

to appellant’s fault, the trial court clerk fails to file the clerk’s record. Furthermore, under

Rule 42.3(c) this Court may dismiss an appeal, after giving ten days notice, for Newby’s

failure to comply with a notice from the Clerk requiring a response within a specified time.


       Accordingly, because Newby did not comply with this Court’s directive, the appeal

is hereby dismissed for want of prosecution and for failure to comply with a notice from the

Clerk of this Court. Tex. R. App. P. 42.3(b) & (c). Our disposition of this appeal renders

the motion for extension of time filed by the court reporter moot.

                                               2
                  Don H. Reavis
                    Justice
Do not publish.




                    3